DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims, the claims below replace all the previous versions of the claims:
1. (Currently Amended) A method for determining soil properties, comprising: 
pushing a probe system into a soil until a predetermined depth of penetration, the probe system including at least a liquid injection port, at least one pressure transducer, and strain gauge load cells; 
while the probe system is being pushed to the predetermined depth of penetration: 
injecting an infiltration liquid through the at least one liquid injection port into the soil; 
determining, by data obtained from the strain gauge load cells, a mechanical tip resistance experienced by the probe system while the probe system is being pushed into the soil; and  

halting[[,]] the pushing of the probe system at the predetermined depth of penetration; 
carrying out a plurality of consecutive pumping tests at the predetermined depth of penetration, without waiting between each of the plurality of consecutive pumping tests, by pumping, while the probe system is halted, the infiltration liquid through the at least one liquid injection port into the soil at a different injection rate for each of the consecutive pumping tests; 
measuring, at the at least one pressure transducer and based on the pumping while the probe system is halted, one or more second pressure responses of the soil; 
determining, based on the one or more first pressure responses and the one or more second pressure responses, one or more parameters of the soil, the one or more parameters of the soil including at least one of permeability and storativity; and 
determining, based at least in part on the determined mechanical tip resistance, information of subsurface lithology.  
20. (Currently Amended) A system for determining soil properties, comprising: 
a probe system comprising at least a liquid injection port, at least one pressure transducer, and strain gauge load cells, the probe system configured to: 
push into a soil until a predetermined depth of penetration; 
while the probe system is being pushed to the predetermined depth of penetration: 
inject an infiltration liquid through the at least one liquid injection port into the soil; 
determine, by data obtained from the strain gauge load cells, a mechanical tip resistance experienced by the probe system while the probe system is being pushed into the soil; and 

halt[[,]] the pushing of the probe system at a predetermined depth of penetration; 
carry out a plurality of consecutive pumping tests at the predetermined depth of penetration, without waiting between each of the plurality of consecutive pumping tests, by pumping, while the probe system is halted, the infiltration liquid through the at least one liquid injection port into the soil at a different injection rate for each of the consecutive pumping tests; 
measure, at the at least one pressure transducer and based on the pumping while the probe system is halted, one or more second pressure responses in the soil; and 5Attorney Docket No.: 086236-613272 
a digital computer configured to receive measurement data from the probe system and based on the one or more first pressure responses and the one or more second pressure responses determine one or more parameters of the soil, the one or more parameters of the soil including at least one of permeability and storativity, and, based at least in part on the determined mechanical tip resistance, determine information of subsurface lithology.  
31. (Currently Amended) A non-transitory computer readable medium for determining soil properties using a probe system comprising at least one liquid injection port, at least one pressure transducer, and strain gauge load cells, which the non-transitory computer readable medium storing instructions which when executed by a processor, causes the processor to: 
while the probe system is being pushed to the predetermined depth of penetration:
injecting an infiltration liquid through the at least one liquid injection port into the soil; 
determine a mechanical tip resistance experienced by of the probe system by data obtained from the strain gauge load cells; and 
measure, at the at least one pressure transducer and based on the infiltration liquid, a first pressure response in the soil resulting from the injection of liquid through the liquid injection port; 

measure, at the at least one pressure transducer, for each of the plurality of consecutive pumping tests, a second pressure response in the soil resulting from the injection of liquid through the liquid injection port; 
receive, for each of the plurality of consecutive pumping tests, measured data; 
determining from the measured data information representative of soil properties, the one or more parameters of the soil including at least one of permeability and storativity; and 
determining, based at least in part on the mechanical tip resistance, information of 
Allowable Subject Matter
Claims 1-2, 5-21, 24-31, 34-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest a system for determining soil properties and a method for determining soil properties comprising injecting an infiltration fluid through at least one liquid injection port into the soil, while a probe system is being pushed into a predetermined depth of penetration, wherein the probe system further comprises strain gauge load cells, and the step of carrying out a plurality of consecutive pumping tests at the predetermined depth of penetration, without waiting between each of the plurality of consecutive pumping tests, while the probe system is halted, the infiltration liquid through the at least one liquid injection port into the soil at a different injection rate for each of the consecutive pumping tests and determining a mechanical tip resistance experienced by the probe system while the probe system is being pushed into the soil. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 01/20/2022.

Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-2, 5-21, 24-31, 34-35, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tran M. Tran/Examiner, Art Unit 2855